Citation Nr: 1600570	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  15-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability, to include post-operative traumatic cataract surgery.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1946 to February 1949.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board is required to consider the question of whether new and material evidence has been received without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for posttraumatic stress disorder, and tinnitus, and entitlement to an increased rating for external hemorrhoids have been raised by the record (See November 2015 VA Form 21-526EZ) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  In an unappealed 2008 adjudication, the RO declined to reopen a claim of service connection for a right eye disability. 

2.  Evidence added to the record since the last final denial is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right eye disability. 

3.  The most probative evidence of record is against a finding that the Veteran has a right eye disability causally related to, or aggravated by, active service.

4.  In an unappealed 2008 adjudication, the RO denied service connection for a back disability. 

5.  Evidence added to the record since the last final denial is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disability. 

6.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the 2008 RO adjudication that declined to reopen a claim of service connection for a right eye disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  Evidence received since the 2008 RO adjudication that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 38 C.F.R. § 3.156, 20.302, 20.1103.

3.  The criteria for service connection for a right eye disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014);38 C.F.R. § 3.303, 3.304, 3.306 (2015).

4.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137;38 C.F.R. § 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in December 2007.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The evidence reflects that the Veteran had eye surgery in 1954.  Although the Veteran has identified the surgery as occurring in 1953, a search for VA records from 1953 has been negative, and pertinent 1954 records are associated with the claims file.  Thus, the Board finds that the Veteran has merely misidentified the year of his surgery.

An adequate VA examination/opinion was obtained in 2014 for the Veteran's eye.  The opinion is predicated on a review of the claims file, to include pertinent STRs and post service records.  Adequate rationale has been provided.  With regard to the Veteran's back, the Board finds, as discussed in further detail below, that the Veteran's statements as to back injury and pain in service are less than credible.  An opinion on whether the Veteran's back disability is due to service is not necessary because the Board finds that there is no competent credible evidence of a back injury or disease or event in service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Right Eye Disability

Historically, in a May 1964 decision, the RO denied the Veteran's claim for service connection because it found that the Veteran had a preexisting refractive error without a superimposed disease or trauma in service which aggravated his eye beyond the natural progression of the pre-service eye condition.  The Veteran did not appeal the decision and it became final.  In March 2008, the RO found that new and material evidence had not been received to reopen the previously denied claim.  Although the Veteran submitted a notice of disagreement and the RO issued a statement of the case (SOC) in 2009, the Veteran did not perfect a timely appeal or submit new and material evidence within one year of the March 2008 decision.  The March 2009 decision became final.  In April 2013, the Veteran again filed to reopen the previously denied claim.  

Evidence at the time of the last final denial

At the time of the last final denial the evidence included the Veteran's STRs and VA records.  

The Veteran's February 1946 report of examination for enlistment purposes reflects that he had an eye abnormality.  It was noted in box 34 of the WD AGO Form 38 that he had "Defective vision right NCD".  The form also reflects that his vision was 20/200 for the right eye uncorrected and 20/100 corrected.  The Veteran entered service on March 1, 1946.  Thus, at the time of entrance, he had abnormal right eye vision acuity which was not correctable to normal, 20/20, vision.

An April 4, 1946 STR reflects that the Veteran was seen for his eyes.  It was noted that he had an eye strain, traumatic cataract O.D., traumatic iridodialysis, no prescription corrected.  Glasses were prescribed, and subsequently issued in May 1946.  An April 19, 1946 record reflects that the Veteran had been in service for 12 days and needed glasses.  An April 29 1946 STR reflects that the Veteran needs a prescription of glasses mailed to Camp Stoneman, California.   

The Board notes that it is mostly likely that this eye examination and the prescription of glasses was while the Veteran was still in basic training, or shortly thereafter, and in the United States because it was within a mere five weeks of entrance into active service and the glasses were shipped to California. 

The Veteran's January 1949 report of medical examination for separation purposes, approximately three years after entrance, reflects that the Veteran had right eye vision of 20/400.  It was also noted that he had "strabismus, right eye, crossed."  His pupils were equal and normal to accommodation and to light.

In sum, the Veteran was noted to have defective right eye vision upon entrance, and was prescribed glasses within five weeks of entrance.  Upon separation, three years later, his vision acuity had worsened and he was noted to have a crossed eye (i.e. strabismus). 

A March 1954 VA record reflects that the Veteran reported impaired vision since 1947.  He reported that he sustained an injury to the right eye when a stick struck him in the eye.  He further reported that he had no vision whatsoever from that time for a period of about two weeks and then gradually clearing up of vision.  He reported that for about one month from the time of the injury, he was able to only see moving objects, and has not been able to read even with glasses.  

Upon examination in 1954, the right lens appeared opaque.  The final diagnosis after surgery was cataract, right eye, traumatic, operated, improved.  The operation was an iridectomy and extraction of cataract, secondary, right eye.  A follow up May 1954 annotation reflects that his vision could not be improved to better than 20/400 and that the Veteran probably had a commito-retina following his injury. 

In 1964, the Veteran filed a claim for service connection for a right eye disability and reported that he had injured his right eye in December 1946 and had received treatment in Giessen, Germany. 

In a November 2007 statement, the Veteran reported that his right eye disability began in November 1946 due to an explosion in Germany.

Evidence since the last final denial 

The evidence now includes additional VA records which reflect that the Veteran continued to have eye complaints and treatment.

The evidence also included the statements of the Veteran that he had perfect vision prior to service, in basic training, and before he went overseas.  (See Board hearing transcript, pages 18 and 19.) 

A January 2015 VA examination report reflects that it is less likely than not that the Veteran has a current right eye disability causally related to service, or aggravated by service.

Old and New evidence taken together

Given the low threshold espoused in Shade, 24 Vet. App. at 110, and the Veteran's testimony that he had perfect vision before an accident in service while stationed overseas, the Board finds that new and material evidence has been received.  (For purposes of reopening the claim, the Veteran's statements are presumed credible.)

Reopened Right Eye Claim

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis because the RO previously reopened the claim.  (See March 2015 SOC).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board finds for the reasons noted below, that service connection for a right eye disability is not warranted.

Initially, the Board finds that the Veteran's contentions that he had perfect vision prior to service and prior to being stationed in Germany are less than credible.  In this regard, the Board notes that it has been more than sixty years since the Veteran entered active service, and memories made fade over time.  

The Veteran's STRs reflect that he had defective right eye vision upon entrance.  Not only do the STRs reflect a finding of vision acuity of 20/200, but the clinician specifically noted "defective vision".  The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App. 24 (1991). 
 
The Veteran testified that he was on guard duty in Germany when a private shot a wooden box, which he thought contained tear gas, and the wooden box exploded, causing a splinter to go into his right eye, and that he had to pull the splinter out of his eye himself.  (This differs somewhat from the 1954 statement in which the Veteran stated that he was struck in the eye with a stick, but the Board agrees that both recitations include a piece of wood.)  

The Veteran testified that his eye was bandaged for months after the alleged incident, and that he eventually had surgery in 1953 (The Board finds that it was actually in 1954 based on the clinical records).  The Veteran testified that he waited so long to have surgery (i.e. more than five years) because he had been told by a specialist that there was a 50/50 percent chance that surgery could affect his other eye.  The Board finds that this is less than reasonable.  While the Veteran is competent to state what he has been told, the Board finds it less than reasonable that he would be told that surgery to correct damage to the right eye could possibly affect his left eye.  Moreover, the Veteran's separation examination report is negative for the need for eye surgery.

The Veteran also testified that the explosion changed the color of his right eye from green to blue.  (See Board hearing transcript, page 17.)

Initially, the Board notes that congenital or developmental defects, e.g., refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d.

If a defect is aggravated by service such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability. VAOPGCPREC 82-90

The presumption of soundness does not apply to congenital defects. 38 C.F.R. § 3.303(c); see Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003).

As noted above, a December 2014 VA examination report reflects the opinion of the examiner that the Veteran's pre-service right eye condition was not aggravated beyond its natural progression in service.  The examiner noted that the Veteran's description of a right eye injury did not coincide with the other evidence of record (e.g. the STRs).  The examiner also stated that the Veteran's defective vision in the right eye is within the baseline range noted at both the pre-entrance and separation examinations.  The examiner noted that the Veteran had defective vision upon entrance at a level that would be considered blindness of one eye.  The examiner also considered the date of the Veteran's entrance examination, the date of issuance of the eyeglasses, and the vision acuity noted in April 1946, when seen for the prescription for glasses and noted the traumatic injury, which was the same as that prior to entrance.  

In essence, the examiner found it most likely that the Veteran had a right eye traumatic injury prior to service which caused the decreased vision noted upon entrance.  The Veteran's vision acuity upon entrance, which was 20/70 for the left eye but was only 20/200 for the right eye, supports a finding that the Veteran may have had an injury or disease to the right eye prior to service.  

In addition, the lack of change in the Veteran's vision from entrance to the date of examination/prescription of glasses supports a finding that the noted "traumatic" incident occurred before service, and was merely being noted at the examination for glasses.  

Within a month of entrance, the Veteran was prescribed glasses for his pre-existing traumatic injury, and the STR noted that the cause of the injury had been traumatic cataract, traumatic iridodialysis.  Although the etiology (the traumatic incident) was not noted until after entrance into service, the actual vision acuity problems were noted prior to entrance upon examination for entrance purposes.  No cataract was noted in service, or for several years thereafter.

The probative evidence of record supports a finding that the Veteran's service did not aggravate the Veteran's preexisting disease or injury beyond its natural progression.

Under 38 C.F.R. § 3.306, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In the present case, the VA examiner found that any increase in the Veteran's preexisting right eye disease or injury was due to the natural progress of the disease. 

With regard to the strabismus noted on separation, the evidence does not reflect that the Veteran has a current diagnosis of strabismus.  Record reflect that the Veteran has dry eye syndrome secondary to meibomitis, mild blepharitis, presbyopia, aphakia, a history of epiretinal repair, and a retinal hole laser repair.  The competent credible evidence of record does not support a finding that any such disability, or disabilities, is causally related to, or aggravated by, active service.  

The Veteran is competent to report an explosion, pulling a splinter from his eye, and/or being struck in the eye with a stick.  However, he is not credible as to any such injury in service causing his vision acuity or other eye problems.  His testimony that he had perfect vision upon entrance, which is not an accurate statement and is an important fact with regard to a claim for service connection, casts doubt on his other statements.  

In sum, the Veteran had defective vision prior to service, no increase in defective vision beyond the natural progression during service, and a cataract more than five years after separation from service, with no competent credible evidence that the cataract was causally related to, or aggravated by, service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Back Disability

Historically, in March 2008, the RO denied the Veteran's claim because it found that the evidence did not reflect that the Veteran's back disability began in service, or was aggravated by service.  Although the Veteran filed a notice of disagreement, and the RO issued a statement of the case in August 2009, the Veteran did not submit new and material evidence within one year or file a timely substantive appeal.

Evidence at the time of the last final denial

The Veteran's February 1946 examination for entrance purposes reflects a musculoskeletal defect of complaints of back pain in the right sacro region.  X-rays showed no pathology.  The Veteran's STRs are negative for a back injury, back complaints, or back treatment in service.  The Veteran's 1949 report of medical examination for separation purposes reflects that he had an abnormal right eye, moderate gingivitis, and asymptomatic mild external hemorrhoids.  His spine was noted to have "No Significant Abnormality." 

A post service March 1954 VA record reflects that the Veteran reported pains in the low back for the past two years, or since approximately 1952, or an onset several years after separation from service.  The report reflects that the Veteran reported the following:

For about two years the patient had had occasional pains in the back, aching in character.  There had been no radiation of the pain up the back nor into the extremities.  The pain had never been severe enough to cause him to have to be off work.  

Upon examination in 1954, the Veteran had normal curvatures.  There was no tenderness elicited along the spinous processes nor in the perivertebral muscle and all movements of the back were within normal limits.  The examination otherwise was essentially negative.  X-ray and laboratory studies of the lumbar spine revealed no evidence of any abnormality.  The bodies and intervertebral spaces were well maintained.  The pedicles were not eroded.  There was no evidence of spondylolisthesis.  There was only minimal hypertrophic changes involving the 3rd lumbar vertebra.

In a February 2009 statement (notice of disagreement), the Veteran reported that he had a back strain in 1946.

Evidence since the last final denial

The evidence now includes additional VA and private records which reflect that the Veteran has low back pain and chiropractic treatment and assessments of lumbar, thoracic, and cervical segmental dysfunction and lumbago - low back pain.  It was noted that the Veteran was encouraged to lose weight to help with his back pain (e.g. see 2013 VA records and Dr. Corbin records).

The Veteran testified at the Board hearing that he injured his back (threw it out) in service while picking up two gasoline tanks or cans.  He further testified that he was treated for three years from 1946 to 1949 but was not hospitalized.  (See Board hearing transcript, pages 3 - 5.)

Old and New evidence taken together

Given the low threshold espoused in Shade, 24 Vet. App. at 100, and the Veteran's testimony that he had three years of back pain and/or treatment in service, the Board finds that new and material evidence has been received.  Again, the Board notes that for purposes of reopening a claim, the Veteran's statements are presumed credible. 

Reopened Back Claim

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis because, although the RO stated that new and material evidence had not been received, the RO considered the newly received evidence and essentially reopened the Veteran's claim and denied it on the merits in the 2015 SOC.   

The Board finds for the reasons noted below, that service connection for a back disability is not warranted.

Initially, the Board finds that the Veteran's contentions that he has had back pain since service are less than credible.  Again, the Board notes that it has been more than sixty years since the Veteran entered active service, and memories made fade over time.  

As noted above, the Veteran's STRs reflect back complaints prior to entrance but are negative for complaints of, treatment for, or a diagnosis of a back injury in service.  (As complaints of pain were noted on entrance but no actual disability was noted, the Board has presumed, for purposes of this decision, that the Veteran's back was sound upon entrance.)  

As noted above, the Veteran's 1949 report of medical examination for separation purposes reflects that he had an abnormal right eye, moderate gingivitis, and asymptomatic mild external hemorrhoids.  His spine was noted to have "No Significant Abnormality".   The Board finds that if the Veteran had had a back disability upon separation, it would have been noted as were his eye, gum, and anus/rectal conditions. 

The earliest post service evidence of back complaints is in 1954, approximately five years after separation from service.  Importantly, when the Veteran sought treatment post service in 1954, he reported the onset of his back pain as approximately 1952, which is three years after separation.  The Board finds that if the Veteran had injured his back in service, had three years of treatment and/or medication in service, and then had pain in the five years post service, it would have been reasonable for him to have reported such at the 1954 VA examination, rather than report pain back of only two years in duration.  

The Board also notes that five years after separation from service, the Veteran had a normal spine upon examination with the exception of only minimal changes.  As noted above, the 1954 examination report reflects no tenderness elicited, normal range of motion, normal x-ray studies, with only minimal hypertrophic changes involving the 3rd lumbar vertebra.  The minimal changes have not been shown by competent credible evidence to be due to an event in service five or more years earlier.

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. 

While the Veteran is competent to report pain, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed back disability.  In addition, as noted above, he is less than credible as to symptoms since service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the back, trauma, degeneration, and age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
There is no competent credible evidence of record that the Veteran has a current back disability causally related to, or aggravated by, active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right eye disability, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a back disability is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


